UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4226


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GARRETT MICHAEL CARRIGAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:19-cr-00048-IMK-MJA-1)


Submitted: March 21, 2022                                         Decided: April 13, 2022


Before MOTZ and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


ON BRIEF: Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Garrett Michael Carrigan noted an appeal from the district court’s judgment

revoking his supervised release and sentencing him to 12 months in prison. Carrigan’s

counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious issues for appeal, but raising as an issue for review whether the

district court erred in imposing a 25-year supervised release term in a companion case.

Carrigan was informed of his right to file a pro se supplemental brief, but he has not done

so. The Government declined to file a brief. During the pendency of this appeal, Carrigan

was released from prison.

       Because Carrigan already has served his prison term and faces no subsequent term

of supervised release, there is no longer a live controversy regarding his revocation and

prison term. This appeal is therefore moot. United States v. Hardy, 545 F.3d 280, 282-85

(4th Cir. 2008); see United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). In accordance

with Anders, we have reviewed the entire record in this case and have found no meritorious

grounds for appeal. We therefore dismiss the appeal as moot.

       This court requires that counsel inform Carrigan, in writing, of the right to petition

the Supreme Court of the United States for further review. If Carrigan requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Carrigan.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3